Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION-REFUSAL

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Title
The title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to (MPEP § 1503.01 ), and more than one claim is neither required nor permitted (37 CFR 1.153). In the present application, the claim is directed to an electric vehicle. Therefore, for clarity and for proper description from the plural use to the singular, the title should be amended throughout the application to read; --Electric vehicle –

Claim Refusal – 35 U.S.C. § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a)  and (b)  or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

The claim is indefinite and nonenabling because the exact shape and appearance cannot be determined for the following reasons:

1. There is a panel shown in figure 1.1 that appears to be missing from figure 1.5.

    PNG
    media_image1.png
    947
    947
    media_image1.png
    Greyscale

2. There are 4 black details shown in figure 1.3 that are unclear. What are these and how to they correlate with the other views?

    PNG
    media_image2.png
    402
    693
    media_image2.png
    Greyscale

3. Applicant states “The thickness of the portion of a side panel of a body that covers the vehicle is substantially constant.” This statement is confusing as it is unclear which portions of which side panel applicant is referring to. Additionally, the use of the term “substantially” is indefinite because it isn’t clear exactly which panels are the same thickness and which ones aren’t. 

4. Portions of Figure 1.1-1.6 cannot be clearly enabled, and are insufficiently disclosed. Specifically, the exact depth, relative position, and configuration of the details cannot be understood without resorting to conjecture. The elements and surfaces noted below shown in gray seem to be obscured in the other views that might assist in their understanding, and provision of additional views further explaining these elements would likely introduce new matter. 

    PNG
    media_image3.png
    533
    854
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    495
    650
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    655
    806
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    764
    667
    media_image6.png
    Greyscale

In order to overcome this portion of the rejection it is suggested that applicant amend the drawings to
remove the features considered indefinite and nonenabling from the claimed design. This can be
achieved by using broken lines or color, and adding a description to the specification preceding the claim
which indicates that the portions of the (INSERT TITLE HERE) shown in [insert color name or broken
lines here] form no part of the claimed design. See Hague Administrative Instructions Section 403 for
information on how to disclaim matter that forms no part of the claimed design using broken lines, text, or
color. Applicants are cautioned that the resulting claimed design must have been evident within the
originally submitted drawings in order to meet the written description requirement of 35 USC 112(a). An
amended claimed design in which random portions have been selectively removed from the claim is likely
to be rejected for introducing new matter.

When preparing new drawings, care must be exercised to avoid introduction of anything that could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

In order to overcome this portion of the rejection it is suggested that applicant amend the drawings to remove the features considered indefinite and nonenabling from the claimed design. This can be achieved by using broken lines or color, and adding a description to the specification preceding the claim which indicates that the portions of the (INSERT TITLE HERE) shown in [insert color name or broken lines here] form no part of the claimed design. See Hague Administrative Instructions Section 403 for information on how to disclaim matter that forms no part of the claimed design using broken lines, text, or color.  Applicants are cautioned that the resulting claimed design must have been evident within the originally submitted drawings in order to meet the written description requirement of 35 USC 112(a).  An amended claimed design in which random portions have been selectively removed from the claim is likely to be rejected for introducing new matter.

Replacement Drawings
In any attempt to submit a new drawing, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
Any amended replacement-drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The new drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.

Hague - Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
 
Notes on Correspondence 
Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
 
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIA AMAN whose telephone number is (571)272-4515.  The examiner can normally be reached  on Monday – Friday 7am-3pm EST.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on (571)272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Ania Aman/	
Examiner, Art Unit 2914